ABSOLUTE STRATEGIES FUND SUPPLEMENT DATED DECEMBER 9, 2010, TO THE PROSPECTUS DATED AUGUST 1, 2010 Pursuant to action taken by the Board of Trustees (the “Board”) ofForum Funds (the “Trust”) at the December 3, 2010, meeting of the Trust, the following reflects the current Subadvisers to the Absolute Strategies Fund (the “Fund”). The sub-section of the Prospectus on page 10 entitled “Subadvisers” in the section entitled “Management,” is replaced with the following: Aronson+Johnson+Ortiz, LP, GMB Capital Management, LLC, Horizon Asset Management, Inc., Kovitz Investment Group, LLC, Longhorn Capital Partners, L.P., MetWest Asset Management, LLC, Mohican Financial Management, LLC, SSI Investment Management, Inc., St. James Investment Company, LLC, TWIN Capital Management, Inc., and Yacktman Asset Management Co. are the Subadvisers to the Fund. The sub-section of the Prospectus entitled “The Adviser and Subadvisers” in the section entitled “Management,” is replaced with the following: The Adviser and Subadvisers Absolute Investment Advisers LLC, 350 Lincoln Street, Suite 216, Hingham, MA 02043, is the Fund’s investment adviser. Absolute is a registered investment adviser and provides investment advisory services to the Fund. As of June 30, 2010, Absolute had approximately $2.53 billion of assets under management. Absolute receives an advisory fee from the Fund at an annual rate equal to 1.60% of the Fund’s average annual daily net assets. For the Fund’s fiscal year ended March 31, 2010, Absolute received an advisory fee of 1.60% (net of waivers and expense reimbursements) of the average daily net assets of the Fund. Absolute pays any subadvisory fees out of the fees it receives pursuant to the Investment Advisory Agreement with the Fund. A discussion summarizing the basis on which the Board most recently approved the Advisory Agreement and the Subadvisory Agreements with Absolute and the Subadvisers is available in the Fund’s annual report for the period ended March 31, 2010. Subject to the general supervision of the Board, Absolute is responsible for making the investment decisions for the Fund. Although Absolute delegates the day-to-day management of the Fund to a combination of the following Subadvisers, Absolute retains overall supervisory responsibility for the general management and investment of the Fund’s assets. Subadviser Investment Strategy Aronson+Johnson+Ortiz, LP 230 South Broad St, 20th Floor, Philadelphia, PA 19102 Dollar-Neutral Long/Short Equity GMB Capital Management, LLC 225 Franklin Street, 26th Floor, Boston, MA 02110 Global Macro and Absolute Return Horizon Asset Management, Inc. 470 Park Ave South, New York, NY 10016 Synthetic Short Sale & Distressed Debt Kovitz Investment Group, LLC 115 South LaSalle Street, 27th Floor, Chicago, IL 60603 Fundamental Long/Short Equity Subadviser Investment Strategy Longhorn Capital Partners, L.P. 1445 Ross Avenue, Suite 5000 Dallas, TX 75202 Global Long/Short Equity MetWest Asset Management, LLC igueroa Street, Los Angeles, CA 90017 Fixed Income & Distressed Debt Mohican Financial Management, LLC 21 Railroad Avenue, Suite 35, Cooperstown, NY 13326 Small/Mid-Cap Convertible Arbitrage SSI Investment Management, Inc. 9440 Santa Monica Blvd., 8th Floor Beverly Hills, CA 90210 Convertible Arbitrage & Market Neutral Equity St. James Investment Company, LLC 2716 Fairmount Street Dallas, TX 75201 Concentrated Equity TWIN Capital Management, Inc. 3244 Washington Rd, Suite 202, McMurray, PA 15317 Momentum Long/Short Market Neutral Yacktman Asset Management Co. 6300 Bridgepoint Parkway, Building One, Suite 320 Austin, TX 78730 Concentrated Long-biased Equity Aronson+Johnson+Ortiz, LP commenced operations in 1984, and provides investment advisory services for mostly institutional clients, including mutual funds. GMB Capital Management, LLC was founded in 2005 and provides investment advisory services for other pooled investment vehicles. The Fund is the first mutual fund for which the Subadviser provides investment advisory services. Horizon Asset Management, Inc. commenced operations in 1994, and provides investment advisory services for institutional clients and high-net worth individuals. The Fund is the first mutual fund for which the Subadviser provides advisory services. Kovitz Investment Group, LLC commenced operations in 2003 and provides investment advisory services for corporations, individuals, pension and profit sharing plans and other pooled investment vehicles. The Fund is the first mutual fund for which the Subadviser provides investment advisory services. Longhorn Capital Partners, L.P. commenced operations in 2006, and provides investment advisory services for other pooled investment vehicles.The Fund is the first mutual fund for which the Subadviser provides investment advisory services. MetWest Asset Management, LLC commenced operations in 1996, and provides investment advisory services for institutional clients, high-net worth individuals, and mutual funds. Mohican Financial Management, LLC was founded in 2003 and provides investment advisory services for another pooled investment vehicle. The Fund is the first mutual fund for which the Subadviser provides investment advisory services. SSI Investment Management, Inc. commenced operations in 1973, and provides investment advisory services for pension and profit sharing plans, corporations, college endowments, Taft-Hartley plans, high-net worth individuals and mutual funds. 2 St. James Investment Company, LLC commenced operations in 1999, and manages assets for institutional clients, high-net worth individuals, and mutual funds. TWIN Capital Management, Inc. commenced operations in 1990, and provides investment advisory services for institutional clients, high-net worth individuals, and mutual funds. Yacktman Asset Management Co. commenced operations in 1992, and provides investment advisory services for institutional clients and long-term investors. The Subadviser is also the investment adviser for two mutual funds: The Yacktman Fund and The Yacktman Focused Fund. Pursuant to an exemptive order from the U.S. Securities and Exchange Commission (the “SEC”), Absolute, subject to Board approval, is permitted to enter into new or modified subadvisory agreements with existing or new Subadvisers for the Fund without approval of Fund shareholders (“Exemptive Relief”). Pursuant to the Exemptive Relief, the Fund is required to notify shareholders of the retention of a new Subadviser within 90 days of the hiring of the new Subadviser. In the future, Absolute may propose to appoint or replace one or more Subadvisers subject to Board approval and applicable shareholder notice requirements. For more information, please contact Atlantic Fund Services, the Fund’s Transfer Agent, toll free at (888) 99-ABSOLUTE or (888-992-2765). * PLEASE RETAIN FOR FUTURE REFERENCE. 3 Statement of Additional Information August 1, 2010 , as supplemented August 27, 2010 andamended December 9, 2010 ABSOLUTE STRATEGIES FUND Institutional Shares (ASFIX) R Shares (ASFAX) Investment Adviser: Absolute Investment Advisers LLC 350 Lincoln Street, Suite 216 Hingham, MA 02043 Account Information and Shareholder Services: ATTN: Transfer Agent Atlantic Fund Administration, LLC P.O. Box 588 Portland, Maine 04112 (888) 992-2765 (888) 99-ABSOLUTE This Statement of Additional Information (the “SAI”) supplements the prospectus dated August 1, 2010, as amended December 9, 2010, and from time to time (the “Prospectus”), offering Institutional and R Shares of Absolute Strategies Fund (the “Fund”), a separate series of Forum Funds, a registered, open-end management investment company (the “Trust”). This SAI is not a prospectus and should only be read in conjunction with the Prospectus. You may obtain the Prospectus without charge by contacting Atlantic Fund Administration, LLC at the address or telephone number listed above. Financial Statements for the Fund for the fiscal period ended March 31, 2010 are included in the Annual Report to shareholders and are incorporated by reference into, and legally part of, this SAI. Copies of the Annual Report may be obtained, without charge, upon request by contacting Atlantic Fund Administration, LLC at the address or telephone number listed above. TABLE OF CONTENTS GLOSSARY 2 1. INVESTMENT POLICIES AND RISKS 3 2. INVESTMENT LIMITATIONS 23 3. MANAGEMENT 25 4. PORTFOLIO TRANSACTIONS 32 5. PURCHASE AND REDEMPTION INFORMATION 36 6. TAXATION 38 7. OTHER MATTERS 42 APPENDIX A - DESCRIPTION OF SECURITIES RATINGS A-1 APPENDIX B – MISCELLANEOUS TABLES B-1 APPENDIX C – TRUST PROXY VOTING PROCEDURES C-1 APPENDIX D – ADVISER/SUBADVISER PROXY VOTING PROCEDURES D-1 Glossary As used in this SAI, the following terms have the meanings listed. “Absolute” or “Adviser” means Absolute Investment Advisers LLC, the Fund’s investment adviser. “Administrator” means Atlantic. “Atlantic” means Atlantic Fund Administration, LLC. “Board” means the Board of Trustees of the Trust. “CFTC” means Commodities Future Trading Commission. “Code” means the Internal Revenue Code of 1986, as amended, and includes the regulations thereunder and IRS interpretationsupon which the Fund may rely and private letter rulings and similar authority. “Custodian” means Citibank, N.A. “Distributor” means Foreside Fund Services, LLC. “Fitch” Fitch Ratings Ltd. “Fund” means Absolute Strategies Fund, a series of the Trust. “Fund Accountant” means Atlantic. “Independent Trustee” means a Trustee that is not an “interested person” of the Trust, as that term is defined in Section2(a)(1 9) of the 1940 Act. “IRS” means the U.S. Internal Revenue Services. “Moody’s” means Moody’s Investors Service, Inc. “NAV” means net asset value per share. “NRSRO” means a nationally recognized statistical rating organization. “NYSE” means New York Stock Exchange. “SAI” means this Statement of Additional Information. “SEC” means the U.S. Securities and Exchange Commission. “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,Inc. “Subadviser” means each of Aronson+Johnson+Ortiz, LP, GMB Capital Management, LLC, Horizon Asset Management, Inc., Kovitz Investment Group, LLC, Longhorn Capital Partners, L.P., MetWest Asset Management, LLC, Mohican Financial Management, LLC, SSI Investment Management, Inc., St. James Investment Company, LLC, TWIN Capital Management, Inc., and Yacktman Asset Management Co. “Transfer Agent” means Atlantic Shareholder Services, LLC. “Trust” means Forum Funds. “U.S.” means United States. “U.S. Government Security” means an obligation issued or guaranteed by the U.S. Government, its agencies or instrumentalities. “1933 Act” means the Securities Act of 1933, as amended and including rules and regulations promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as amended and including rules and regulations promulgated thereunder. “1940 Act” means the Investment Company Act of 1940, as amended and including rules, regulations and SEC interpretations and any exemptive orders or interpretive relief applicable to the Fund. 2 1.
